1   This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
 2   Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
 3   opinions.   Please also note that this electronic memorandum opinion may contain
 4   computer-generated errors or other deviations from the official paper version filed by the Court of
 5   Appeals and does not include the filing date.

 6         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8                  Plaintiff-Appellee,

 9 v.                                                                    No. A-1-CA-36130


10 CYNTHIA PACHECO-MAREZ,

11                  Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Fernando R. Macias, District Judge

14 Hector H. Balderas, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Bennett J. Baur, Chief Public Defender
18 Kathleen T. Baldridge, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION
22 HANISEE, Judge.

23   {1}    Defendant Cynthia Pacheco-Marez appeals from her jury trial convictions for

24 possession of methamphetamine, concealing identity, and possession of an open
 1 container. [DS 2; RP 87-92, 94-96] Unpersuaded by Defendant’s docketing statement,

 2 we issued a notice of proposed summary disposition, proposing to affirm. Defendant

 3 has responded with a memorandum in opposition to our notice. We have considered

 4 Defendant’s response and remain unpersuaded. We therefore affirm.

 5   {2}   In our notice of proposed disposition, we set forth the jury instructions given

 6 in this case, recounted the evidence presented at trial, and proposed to conclude that

 7 there was sufficient evidence to support Defendant’s convictions. [CN 2-5] In

 8 response, Defendant maintains that there was insufficient evidence to support her

 9 convictions. [MIO 2-8]

10 Possession of Methamphetamine

11   {3}   Defendant continues to challenge the sufficiency of the evidence to support her

12 conviction for possession of methamphetamine. [MIO 2-7] Although Defendant

13 acknowledges that Officer Renteria found a small plastic baggie containing a white

14 substance next to Defendant while she was sitting on a curb, Defendant argues that it

15 was equally possible that Defendant’s fellow passenger removed the baggie from her

16 person and placed it on the ground. [MIO 1-2, 5-6; see also DS 3-4; RP 8] As an

17 appellate court, we do not reweigh the evidence on appeal. See State v. Sutphin,

18 1988-NMSC-031, ¶ 21, 107 N.M. 126, 753 P.2d 1314 (“An appellate court does not

19 evaluate the evidence to determine whether some hypothesis could be designed which



                                              2
 1 is consistent with a finding of innocence. . . . [A reviewing] court does not weigh the

 2 evidence and may not substitute its judgment for that of the fact finder so long as there

 3 is sufficient evidence to support the verdict.”). Additionally, the jury is free to reject

 4 Defendant’s version of the facts. See State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M.

 5 438, 971 P.2d 829; see also State v. McGhee, 1985-NMSC-047, ¶ 17, 103 N.M. 100,

 6 703 P.2d 877 (“The determination of the weight and effect of the evidence, including

 7 all reasonable inferences to be drawn from both the direct and circumstantial evidence

 8 is a matter reserved for determination by the trier of fact.”). Viewing the evidence in

 9 the light most favorable to the verdict and disregarding all contrary evidence and

10 inferences, we hold that the evidence was sufficient to support Defendant’s conviction

11 for possession of methamphetamine. See State v. Cunningham, 2000-NMSC-009, ¶

12 26, 128 N.M. 711, 998 P.2d 176 (explaining that we indulge all reasonable inferences

13 in favor of the verdict).

14 Concealed Identity and Open Container

15   {4}   Even though Defendant acknowledges that the State presented evidence that

16 Defendant gave Officer Renteria a false name, false date of birth, and false social

17 security number; the officer learned of Defendant’s actual identity through further

18 investigation; and the officer observed Defendant with two open bottles of liquor as

19 she got out of the U-Haul vehicle, Defendant maintains that there is reasonable doubt



                                               3
 1 that she concealed her identity and had an open container. [MIO 7-8] Viewing the

 2 evidence in the light most favorable to the verdicts and disregarding all contrary

 3 evidence and inferences, we hold that the State presented sufficient evidence to

 4 support Defendant’s convictions for concealing her identity and possession of an open

 5 container.

 6   {5}   Accordingly, for the reasons stated in this opinion, as well as those provided in

 7 our notice of proposed disposition, we affirm.

 8   {6}   IT IS SO ORDERED.



 9
10                                          J. MILES HANISEE, Judge

11 WE CONCUR:


12
13 JULIE J. VARGAS, Judge


14
15 STEPHEN G. FRENCH, Judge




                                               4